Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/21 and 02/19/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Tassinari (Reg. No.: 42179) on 09/07/21.

The application has been amended as follows: 


a casing including a base unit and a cover unit;
a camera unit disposed on the base unit in the casing;
a camera cover disposed on the base unit in the casing, wherein the camera cover is in contact with and covering the camera unit; and
a biasing member configured to bias the camera cover and to be deformed by being pressed by the cover unit when the cover unit is attached to the base unit,
wherein a frictional force between the camera unit and the camera cover increases due to an increase in a biasing force applied from the biasing member to the camera cover according to the deformation of the biasing ,
wherein the camera unit is rotatable in at least one of a pan direction and a tilt direction, and
wherein the camera unit is held rotatably by the base unit and the camera cover.

2. (Canceled)

4. (Currently Amended) The imaging apparatus according to claim 3, wherein the first reception portion and the second reception portion are in contact with 

5. (Currently Amended) The imaging apparatus according to claim 1,
wherein the camera unit is rotatable in the pan direction around a pan axis, and


6. (Currently Amended) The imaging apparatus according to claim 1, wherein the cover unit is configured to press the biasing member in a direction at a predetermined angle with respect to a direction perpendicular to an installation surface of the casing.

11. (Currently Amended) The imaging apparatus according to claim 1, further comprising a pressing member configured to press the biasing member and contact the cover unit,
wherein, in a case where the biasing member is being pressed, the biasing member is pressed by the cover unit via the pressing member.

13. (Currently Amended) The imaging apparatus according to claim 12, wherein the biasing member includes a phase fixation portion for determining a rotational phase at 


4.) Allowable Subject Matter
Claims 1 and 3-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging apparatus comprising:
a biasing member configured to bias the camera cover and to be deformed by being pressed by the cover unit when the cover unit is attached to the base unit,
wherein a frictional force between the camera unit and the camera cover increases due to an increase in a biasing force applied from the biasing member to the camera cover according to the deformation of the biasing,
wherein the camera unit is rotatable in at least one of a pan direction and a tilt direction, and
wherein the camera unit is held rotatably by the base unit and the camera cover.”


Dependent Claims 3-15 are also allowed due to their dependence on allowed independent claim 1. 

The following are the closest prior-art of record:

Urano et al. (US Pub No.: 2016/0255251A1) disclose an imaging apparatus that includes a lens module having a lens at a front thereof, a dome cover including a lens module housing space, an apparatus main body attached with the dome cover, a first support member supported at the apparatus main body in a free pan rotation manner 

Sasaki (US Pub No.: 2011/0033179A1) discloses an imaging apparatus that allows an interior structure including a camera unit to make a retreating movement in response to a shock applied to a cover from various directions. The imaging apparatus includes a camera unit including a lens and an image sensor, a dome cover covering the camera unit, a tilt support stand tilt-rotatably supporting the camera unit, a pan rotary support member pan-rotating together with the tilt support stand, and an elastic member arranged on the pan rotary support member and imparting an urging force to the tilt support stand. When a force is applied from the dome cover, the camera unit can make a retreating movement in a vertical direction and a slanting direction. 

Okamura et al. (US Pub No.: 2016/0088199A1) disclose an imaging device that includes: a case having bottom and top plate portions with an accommodation space interposed therebetween; a dome cover protruding outward from the case through an opening formed in the top plate portion; an annular support member allowing a circumferential edge portion of the dome cover to be interposed between the support 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697